Per Curiam:

This case was presented for our consideration, on the argument of plaintiffs in error, at the January term, 1882, of the court. It was then reversed, and remanded. (28 Kas. 71.) Afterward) for sufficient reasons, with consent of the parties, the judgment of reversal was set aside, and the case is before us again for examination and consideration.,
Stripped of all extraneous matters, the only question is, whether in a case where injunction is the sole relief sought by the action, ánd it is finally decided that the injunction should not have been granted, attorney’s fees are recoverable upon the undertaking to pay all damages sustained by reason of the injunction granted provisionally. Underhill v. Spencer, 25 Kas. 71, is decisive of this question, and after a careful examination of the argument of counsel for defendants in error and the cases cited by him, we do not feel warranted in reversing the ruling heretofore adopted, believing as we do, that the great weight of authorities supports the law as declared.
The judgment of the district court will be reversed.